242 F.2d 759
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEW ENGLAND DIE CASTING COMPANY, Respondent.
No. 229.
Docket 24332.
United States Court of Appeals Second Circuit.
Argued March 7, 1957.
Decided March 28, 1957.

Petition for enforcement of an order of the National Labor Relations Board.
The Board ordered respondent to cease and desist from refusing to bargain in good faith and to cease and desist from engaging in surveillance of the union activities of its employees, unfair labor practices under Section 8(a) (1) and (5) of the National Labor Relations Act, 29 U.S.C.A. Sections 158(a) (1) and (5). 116 N.L.R.B. No. 1. Enforcement granted.
Theophil C. Kammholz, Washington, D. C., General Counsel (Stephen Leonard, Washington, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Arnold Ordman and William W. Watson, Washington, D. C., Attorneys), for petitioner.
Irving Sweedler and Abraham S. Ullman, New Haven, Conn., for respondent.
Before MEDINA and WATERMAN, Circuit Judges, and GALSTON, District Judge.
PER CURIAM.


1
Enforcement granted, for the reasons stated in the decision of the Board. 116 N.L.R.B. No. 1.